385 Pa. 294 (1956)
Bowman
v.
Bowman, Appellant.
Supreme Court of Pennsylvania.
Argued April 30, 1956.
May 21, 1956.
Before STERN, C.J., JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
Milton J. Goodman, for appellant.
Lewis R. Long, with him Philip J. Gahagan, for appellee.
OPINION PER CURIAM, May 21, 1956:
Plaintiff-wife brought a complaint in equity to compel reconveyance of certain real estate which her husband had conveyed to his son (by a former marriage). The lower court found that the deeds, although dated prior to marriage, were actually executed and delivered after marriage and thus were in fraud of *295 plaintiff's marital rights. The court's findings and conclusions were justified by the evidence.
Decree affirmed at appellant's costs.